Name: 2006/338/EC: Commission Decision of 8 May 2006 authorising the Republic of Poland to prohibit on its territory the use of certain varieties of maize listed in the Common catalogue of varieties of agricultural plant species, pursuant to Council Directive 2002/53/EC (notified under document number C(2006) 1790)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  Europe;  agricultural structures and production;  documentation;  plant product
 Date Published: 2006-05-12; 2007-05-08

 12.5.2006 EN Official Journal of the European Union L 125/31 COMMISSION DECISION of 8 May 2006 authorising the Republic of Poland to prohibit on its territory the use of certain varieties of maize listed in the Common catalogue of varieties of agricultural plant species, pursuant to Council Directive 2002/53/EC (notified under document number C(2006) 1790) (Only the Polish text is authentic) (2006/338/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/53/EC of 13 June 2002 on the Common catalogue of varieties of agricultural plant species (1), and in particular Article 16(2)(b) thereof, Whereas: (1) The Commission, in accordance with Article 17 of Directive 2002/53/EC, published in the C series of the Official Journal of the European Union, in the Common catalogue of varieties of agricultural plant species, certain varieties of maize. (2) Pursuant to Article 16(1) of the said Directive, Member States are to ensure that, with effect from the publication referred to in Article 17, seeds of varieties accepted in accordance with that Directive or in accordance with the principles corresponding to those of that Directive are not subject to any marketing restrictions relating to the variety. (3) On 24 June 2005, the Commission received from the Republic of Poland a request for the prohibition, on the basis of Article 16(2)(b) of Directive 2002/53/EC, of the use and placing on the market of seed material from varieties of maize which are not suitable for cultivation in Poland. This request followed one concerning genetically modified varieties of maize which will be the subject of a separate decision. (4) On 9 December 2005, Poland sent to the Commission a list of varieties of maize it considered not suitable for cultivation in Polish conditions. This list was completed by the Polish authorities in a letter of 9 January 2006. Poland requests the authorisation to prohibit all the varieties of maize of the list from its territory for an indefinite period of time. (5) Having regard to the last sentence of Article 16(2)(b), which states that any such request by a Member State must be lodged before the end of the third calendar year following that of acceptance of the variety concerned in the Common catalogue, the request made by Poland in 2005 could not cover the varieties accepted in the Common catalogue before 1 January 2002. (6) From the information available for the varieties concerned, it is well known that they are not suitable for cultivation in any part of Poland because of their too high maturity class which is at least of 350 FAO index or equivalent maturity class. The climatic and agricultural factors concerned provide a permanent obstacle to cultivating these varieties in Poland. (7) Under these circumstances, the application of the Republic of Poland should be granted on the basis of Article 16(2)(b) for the varieties of maize listed in this decision, but refused for those varieties listed in the Common catalogue before 1 January 2002. (8) In order to allow the Commission to inform the other Member States and update the Common catalogue of varieties of agricultural plant species provided for in Directive 2002/53/EC, Poland should be required to inform the Commission when it makes use of the authorisation granted by this decision. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Republic of Poland is authorised to prohibit the use, in any part of its territory, of the varieties of maize listed in the Annex to this Decision. Article 2 The remainder of the request by the Republic of Poland, covering varieties of maize listed in the Common catalogue before 1 January 2002, is refused. Article 3 In order to allow the Commission to inform the other Member States, the Republic of Poland shall notify the Commission of the date from which it makes use of the authorisation given under Article 1. Article 4 This Decision is addressed to the Republic of Poland. Done at Brussels, 8 May 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 193, 20.7.2002, p. 1. Directive as amended by Regulation (EC) 1829/2003 of the European Parliament and of the Council (OJ L 268, 18.10.2003, p. 1). ANNEX 1. Abelter 2. Abilio 3. Acarro 4. Acka 5. Actinio 6. Adelin 7. Adenia 8. Agosto 9. Agrister 10. Akira 11. Albeniz 12. Alegria 13. Alexander 14. Aligot 15. Alimor 16. Alinea 17. Alisun 18. Allater 19. Almeda 20. Alonzo 21. Alpaga 22. Alpha 23. Alpistar 24. Alumeo 25. Alyscan 26. Alyssa 27. Amazon 28. Ambassad 29. Ametiszt 30. Ammon 31. Anader 32. Anelka 33. Anetta 34. Anjou 299 35. Anjou 441 36. Antonius 37. Apex 38. Apollo 39. Appyver 40. Archimed 41. Arkam 42. Ã rpÃ ¡d 43. Arrazas 44. Arrius 45. Arzano 46. Asturial 47. Ã sz 48. Aucaria 49. Audistar 50. AW 641 51. Awax 580 52. Azema 53. Azzurro 54. Balzac 55. Bambino 56. Baobab 57. Baranya 58. Bardenas 59. Belisama 60. Bella TC 61. Biancama 62. Biotop 63. BogÃ ¡t 64. Bora 65. Borja 66. Boydur 67. Briantis 68. Bronx 69. Bukari 70. Buzet 71. Caixa 72. Cambio 73. Canossa 74. Cantabris 75. Canto 76. Caporal 77. Casado 78. CÃ ©lest SUMO 79. CÃ ©lest 80. Celestis 81. Centis 350 82. Ceslav 83. Cestan 425 84. Chalcao 85. Changi CS 86. Charron 87. Chillan 88. Chimene 89. Ciad 90. Clementis 91. Codifirst 92. Codiroc 93. Codisil 94. Codistar 95. Coppelia 96. Corinthe 97. Corona 98. Coventry 99. Crudo 100. Cruzado 101. Csilla 102. CSL516 103. Cuartal CL 104. Cuartal Waxy 105. Dante 106. Darling 107. Debreceni SC 351 108. Debreceni TC 382 109. Deheb 110. Derkou 111. Dharma 112. Dina 113. Dior 114. DK 386 115. DK 434 116. DK 443 117. DK 454 118. DK 471 119. DK 471 IMI 120. DK 477 121. DK 523 122. DK 526 123. DK 527 124. DK 557 125. DK 573 126. DK Cesar 127. DK277 128. DKC 5211 129. DKC3617 130. DKC4604 131. DKC4622 132. DKC4626 133. DKC4778 134. DKC4845 135. DKC4851 136. DKC4915 137. DKC4950 138. DKC5011 139. DKC5041 140. DKC5050 141. DKC5143 142. DKC5150 143. DKC5303 144. DKC5353 145. DKC5434 146. DKC5442 147. DKC5542 148. DKC5555 149. DKC5560 150. DKC5735 151. DKC5783 152. DKC5847 153. DKC5856 154. DKC5943 155. DKC6006 156. DKC6011 157. DKC6022 158. DKC6040 159. DKC6142 160. DKC6203 161. DKC6309 162. DKC6348 163. DKC6417 164. DKC6418 165. DKC6441 166. DKC6455 167. DKC6457 168. DKC6515 169. DKC6521 170. DKC6528 171. DKC6530 172. DKC6535 173. DKC6610 174. DKC6644 175. DKC6652 176. DKC6653 177. DKC6660 178. DKC6710 179. DKC6749 180. DKC6810 181. DKC6818 182. DKC6819 183. DKC6841 184. DKC6842 185. DKC6843 186. DKC6854 187. Dorika 188. Draft 189. DrÃ ¡va 190. Dumboa 191. Duplo 192. Durali CS 193. Dylan 194. Edistar 195. Eiffel 196. Elixxir 197. Ella 198. Entri CS 199. Epila 200. Eric 201. Erika 202. ES Acuerdo 203. ES Aficion 204. ES Antania 205. ES Archipel 206. ES Arrabal 207. ES Arroyo 208. ES Baila 209. ES Balaton 210. ES Beguin 211. ES Behobie 212. ES Bilal 213. ES Bishop 214. ES Bocuse 215. ES Borotra 216. ES Break 217. ES Brindis 218. ES Bronca 219. ES Bubka 220. ES Burkina 221. ES Littoral 222. ES Nutriplus 223. ES Paolis 224. Evelina 225. Evelina IT 226. Evolia 227. Exalto 228. Fakirus 229. Feiri 230. Felike 231. Ferouz 232. Figueras 233. Filia 234. Fiorinis 235. FMB0232 236. Foxtro 237. Frontal 238. Funni 239. Furio Sumo 240. Fusion 241. Galeon 242. Galgacorn 243. Gallego 244. Garabi CS 245. Garonis Waxy 246. Gavilan 247. Gazda MTC 248. Geyser 249. Gibsi 250. Goldaffe 251. Goldalbi 252. Goldalex 253. Goldami 254. Goldandy 255. Goldarielle 256. Goldblue 257. Goldbrando 258. Goldbull 259. Goldelfia 260. Goldenver 261. Goldexel 262. Goldextra 263. Goldfaber 264. Goldfalcon 265. Goldfast 266. Goldfenix 267. Goldfert 268. Goldfinger 269. Goldflash 270. Goldflorence 271. Goldfrank 272. Goldiego 273. Goldimax 274. Goldinter 275. Goldistal 276. Goldixos 277. Goldjane 278. Goldjulia 279. Goldkim 280. Goldkiwi 281. Goldland 282. Goldlord 283. Goldman 284. Goldmarian 285. Goldmatrix 286. Goldmaxim 287. Goldmedal 288. Goldmichel 289. Goldmistral 290. Goldolivia 291. Goldorac 292. Goldpatrick 293. Goldplus 294. Goldpollen 295. Goldposter 296. Goldragon 297. Goldrailer 298. Goldrocky 299. Goldsander 300. Goldsix 301. Goldstorm 302. Goldtom 303. Goldweb 304. Goldwest 305. Goldwin 306. Goldyork 307. GÃ ³rÃ © 308. Grecale 309. Grip 310. Gruni CS 311. Guadalquivir 312. Gutwein 2553 313. Gutwein 2605 314. Hajnal 315. Helen 316. Horus 317. Horus CL 318. Hunor 319. Hypnos CL 320. Hypnos 321. Ida MTC 322. Inka 323. Iseran 324. ISH402 325. ISH601 326. Izabella 327. JÃ ¡zmin 328. Jazzi CS 329. Jennifer 330. Jorale 331. Jouvence 332. Joyyo 333. Jozefina 334. Jumper 335. Kabey 336. Kabir 337. Kabos 338. KÃ ¡masil 339. Kamil 340. Kamilla 341. Kandoo 342. Karate 343. Karedas 344. Karen 345. Karmental 346. Karolina 347. Karrier 348. Kelving 349. Kemer 350. Kent 351. Keplero 352. Kermess 353. Kincs 354. Kiskun 449 355. Kiskun 4532 356. Kiskun DC 4325 357. Kiskun DC 4430 358. Kiskun DC 4468 359. Kiskun Nora 360. Kiskun SC 297 361. Kiskun SC 398 362. Kiskun SC 4390 363. Kiskun SC 4444 364. Kiskun SC 4451 365. Kiskun SC 4517 366. Kiskun TC 351 367. Kiskun TC 380 368. Kiskun TC 4255 369. Kiskun TC 4361 370. Kiskun TC 4371 371. Kiskun TC 4394 372. Kiskun TC 4454 373. Kiskun TC 4487 374. Kiskun TC 4515 375. Kismet 376. Kitty 377. Klaxon 378. Klimt 379. Kodipack 380. Kompakt 381. Konsol 382. Korlitia 383. Kosha 384. Kratere 385. Kristallo 386. Krokus 387. Kuadro 388. Kubrick 389. Kudos 390. Kumin 391. Kursus 392. Kuxxoa 393. KWS 2376 394. KWS 379 395. KWS 459 396. KWS 474 397. KWS0551 398. KWS1393 399. KWS1394 400. KWS1398 401. Lacasta 402. Larigal 403. Lazaro 404. Ledina 405. Leila 406. Leopard 407. LG 24.47 waxy 408. LG 2470 409. LG 2481 410. LG 2533 411. LG 3362 412. LG 34.57 413. LG3330 414. LG3409 415. LG3440 416. LG3442 417. LG3443 418. LG3458 419. LG3472 420. LG3520 421. LG3531 422. LG3562 423. LG3691 424. LG3715 425. Limasil 426. Liza 427. Loxxam 428. Lucero 429. Luciana 430. Ludovo 431. Lugano 432. Mahawax 433. Mahora 434. Maibi 435. Majeste 436. Manolo 437. Maraton 438. Marina 439. Mars 440. Martinic 441. Marusia 442. Mastri CS 443. MÃ ¡tra 444. Maxima 445. Maximmo 446. Maxxis 447. Medor 448. Mehari 449. Meknes 450. Melinda 451. Mellor 452. Melodis 453. Meridien 454. Micastar 455. Mitic 456. Monrovia 457. Monsone 458. Montello 459. Montoni 460. Mucho 461. Murcia 462. Mv 342 463. Mv 355 DMSC 464. Mv 437 465. Mv 444 466. Mv 500 467. Mv Majoros 468. Mv MTC 448 469. Mv TC 434 470. Mv TC 514 471. MvNK 333 472. Nasdac 473. Nauwax 474. NC 4563 475. NC5500 476. Nessi CS 477. Netto 478. NK Cryso 479. NK Pilaro 480. NK Sycora 481. NK Thermo 482. NK Turtop 483. NKArma 484. NKAtria 485. NKFactor 486. NKFox 487. NKNakor 488. NKStep 489. NKTago 490. NKTerra 491. Noemi 492. Norma S.C. 493. Novara 494. Novello 495. Novistar 496. NÃ ³ra 497. NX 5206 498. Oktan 499. Olivia 500. OmÃ ¡r 501. Ortensia 502. Ortowax 503. Pacal 504. Palomis 505. Pardi 506. Paulinis 507. Petunio 508. Piroska 509. Pixxia 510. Poem 511. Poncho 512. Posadas 513. Potenza 514. Poxxim 515. PR31G66 516. PR31K18 517. PR31N27 518. PR31Y43 519. PR32B10 520. PR32B33 521. PR32B56 522. PR32D12 523. PR32D99 524. PR32F27 525. PR32F89 526. PR32H21 527. PR32H57 528. PR32H58 529. PR32K22 530. PR32T78 531. PR32W86 532. PR33A46 533. PR33A84 534. PR33D31 535. PR33H05 536. PR33J58 537. PR33M54 538. PR33N09 539. PR33P71 540. PR33R77 541. PR33V15 542. PR34B19 543. PR34B28 544. PR34B39 545. PR34B97 546. PR34D71 547. PR34G07 548. PR34G13 549. PR34G84 550. PR34G86 551. PR34H31 552. PR34K49 553. PR34M94 554. PR34N16 555. PR34N43 556. PR34N84 557. PR34P93 558. PR34W47 559. PR35D28 560. PR35M39 561. PR35P21 562. PR35R57 563. PR35T92 564. PR35Y54 565. PR35Y65 566. PR36B06 567. PR36D75 568. PR36H92 569. PR36K20 570. PR36K67 571. PR36N70 572. PR36P85 573. PR36R10 574. PR36T58 575. PR37B04 576. PR37K55 577. PR37K85 578. PR37M81 579. PR37M81 IT 580. PR38B85 581. PR38T27 582. PR39F04 583. PR39T99 584. PR39V62 585. Prisca 586. Prodis 587. Profeta 588. Profistar 589. Promi 590. Puccini CS 591. Puli 592. Quintal 593. Ranja 594. Rasa 595. Rastto 596. Ravel 597. Ravistar 598. Raxxia 599. Readi 600. Redel 601. Rekord 602. Reporter 603. Riglos 604. Rixxer 605. RK14 606. RK25 607. RK36 608. Roano 609. Rodellar 610. Rona 611. Rosery 612. Sabia 613. Saeta 614. San Luis 615. Sancia 616. Sangria 617. Sanmiguel 618. Sardane 619. Scaila 620. Seba 621. Seoul 622. Sephora 623. Serina 624. Shiva 625. Sidonis 626. Silagro 627. SilÃ ³ma 628. Simbali 629. Sinatra 630. Sixtina 631. Sopronis 632. Soraya 633. Sperlona 634. Spinoza 635. Squadra 636. Status 637. Stira 638. Stradi 639. Stratos 640. SUM 0241 641. SUM 0246 642. SUM 330 643. SUM 420 644. SUM 490 645. Szandra 646. Szarvasi DC 310 S 647. Szarvasi Ã ©des szÃ ¡rÃ º 648. Szegedi 331 649. Szegedi 455 650. Szegedi 462 651. Szegedi 470 652. Szegedi DC 488 653. Szegedi SC 463 654. Szegedi TC 358 655. Szegedi TC 367 656. Szegedi TC 377 657. Szegedi TC 465 658. Szegedi TC 513 659. Szentesi SC 623 660. Szentesi TC 390 S 661. Szilvia 662. Tacca 663. Tajo 664. Talung 665. Tamara 666. Tanjuska 667. Tavasz 668. TÃ ©kila 669. Texxud 670. Tikal 671. Tilda 672. Tina 673. Tisza 674. Titlis 675. Tixxus 676. Tizona 677. Tonachi 678. Tornado 679. Toxxol 680. Trofeo 681. Tucson 682. TÃ ¼nde 683. TÃ ¼rkiz 684. Tuxxeo 685. Tyrexx 686. Valika 687. Vanda 688. Varenne 689. Vasilica 690. Vegale 691. Velin 692. Venici 693. VÃ ©nusz 694. Veracruz 695. Veroni CS 696. Veronika 697. Viana 698. Vic 699. Viktoria 700. Vilma 701. Virgi 702. Viridis 703. Virtuoz 704. Wendy 705. Wexxil 706. Windi 707. Wonga 708. Zeusz